Title: To Alexander Hamilton from Samuel White, 21 November 1799
From: White, Samuel
To: Hamilton, Alexander


          
            Major Genl Hamilton.
            Sir,
            Union Camp November 21st 1799
          
          I have the honour of enclosing to you the proceedings of the General Court Martial of which I have been appointed Judge Advocate, so far, as the Court has Advanced.
          I am induced to do this, from the circumstances of our guard tents being now very full. Of the prisoners, especially some of them, having been a long time Confined and from the probability, (owing to the multiplicity of business), that the Court will not adjourn finally, short of thre or four weeks hence.
          Permit me Sir once more to mention the Communication you were so obliging as to say you would make to Coll. Ogden, or myself, at some leisure, and convenient time, a moments attention to this business will infinitely oblige
          Your Most Obdt and very Humble Servt
          
            Saml White
          
        